DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, ribs that define “a lateral width that narrows in a portion extending in a direction away from the second volume end” (claim 11) and ribs that define “a horizontal tapering protrusion that narrows in a portion extending in a direction toward the second volume end” (claim 12) do not appear to be shown in the Figures.  Therefore, these features must be shown or canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation "the cylindrical lower portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karnieli (US 20190211294).
	With respect to claim 1, Karnieli discloses a bioreactor flask (Figure 1:10) comprising a volume extending between a first volume end and a second volume end for the cultivation of cells or other microorganisms.  The volume has a horizontal cross section area which increases in a direction in at least a portion from the first volume end to the second volume end.  This is described in at least paragraphs [0024] and [0094].  See especially Figs. 4A-4I.
	With respect to claims 2-4, Karnieli discloses the apparatus as described above.  Karnieli depicts many embodiments in which the second end is gravitationally upward relative to the first volume end.  Karnieli further teaches that the flask comprises a housing that includes a cylindrical lower portion (Figure 4A:304A) and an inverted truncated conical upper portion (Figure 4A:304B).  The first volume end is between the second volume end and the cylindrical lower portion.
[AltContent: textbox (cylindrical lower portion)][AltContent: textbox (first volume end)][AltContent: textbox (second volume end)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    858
    793
    media_image1.png
    Greyscale

	With respect to claim 5, Karnieli discloses the apparatus as described above.  Karnieli teaches in at least paragraph [0192] that the housing is formed using a polymer material.
	With respect to claim 7, Karnieli discloses the apparatus as described above.  Karnieli states in paragraph [0192] that the housing comprises a transparent window material configured to indicate at least a portion of the contents of the volume.
	With respect to claims 13 and 14, Karnieli discloses the apparatus as described above.  Karnieli further shows that the flask includes a fluid-tight lid (Figure 1:10D) adjacent the second volume end.
	With respect to claims 15-17, Karnieli discloses the apparatus as described above.  Karnieli teaches that the flask includes a plurality of openings (Figure 1:10G, 19, 26, 27) that may be used as inlets and/or outlets.  At least one of the openings (Figure 1:10G) extends through a fluid-tight lid (Figure 1:10D).  Paragraph [0191] states that multiple openings 10G may be used for introducing and removing materials to and from the flask (“The bioreactor cover 10D is configured to (optionally) include several additional sealable openings (not shown in FIG. 1), which are configured to be used for…ports allowing sampling and introduction of materials to the content of bioreactor 10”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karnieli (US 20190211294) as applied to claim 1.
With respect to claim 6, Karnieli discloses the apparatus as set forth above.  Although Karnieli does not expressly indicate whether the bioreactor housing is unitary or made by connecting separate pieces, it would have been obvious to construct it according to either method.  Absent a showing of criticality, it is prima facie obvious to manufacture a prior art device as from a single unit, especially when there are no changes to device function or operation.  See MPEP 2144.04 “Making Unitary”.  The housings shown in at least the Fig. 1, 4E and 6C embodiments are all characterized by an unbroken line, which suggests a unitary construction.

With respect to claim 19, Karnieli discloses the apparatus as set forth above.  Although Karnieli does not appear to teach that an array of the flasks is provided, it would have been obvious to support more than one flask on a tray.  A mere duplication of parts (here, the provision of more than one flask) is generally considered to be prima facie obvious, especially when it produces only a cumulative or otherwise predictable result.  See MPEP 2144.04 “Duplication of Parts”.  Those of ordinary skill would have recognized that arranging the Karnieli bioreactor flasks in an array for parallel, simultaneous operation would have increased efficiency.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karnieli (US 20190211294) as applied to claim 1, and further in view of Tunac (US 4665035) and/or Mietzner (US 20170369828).
	Karnieli discloses the apparatus as set forth above, however does not expressly show that the housing defines one or more inwardly protruding ribs.
	Tunac discloses a bioreactor flask (Figure 1:10) comprising a volume between a first volume end and a second volume end, wherein a horizontal cross section area of the volume increases in a direction from the first volume end to the second volume end.  Tunac further teaches that there are inwardly protruding ribs (Figure 1:16 and Figure 1:23, 24) between the first volume end and the second volume end.  Tunac teaches that the shape of the ribs may vary, such that the ribs narrow in a direction away from the second volume end and/or in a direction toward the second volume end.
	Mietzner discloses a bioreactor flask (Figure 1:100) comprising a volume between a first volume end and a second volume end, wherein a horizontal cross section area of the volume increases in a direction from the first volume end to the second volume end.  See, especially, Figs. 4, 10 and 11.  Mietzner further teaches that there are inwardly protruding ribs (Figure 10:1012) between the first volume end and the second volume end.  Mietzner teaches that the shape of the ribs may vary, such that the ribs narrow in a direction away from the second volume end and/or in a direction toward the second volume end.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Karnieli bioreactor with a plurality of inwardly protruding ribs.  Tunac and Mietzner each teach that ribs (i.e. baffles) are typically used to improve mixing within bioreactors.   It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  When making this modification, it would have been obvious to optimize the shape and size of the ribs through routine experimentation, as both Tunac and Mietzner show that tapered ribs are commonly utilized. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karnieli (US 20190211294) as applied to claims 1 and 19, and further in view of Pasmore (US 20100081165).
	Karnieli discloses the apparatus as set forth above, however does not expressly teach that the flask comprises at least one external stabilizing leg.
	Pasmore discloses a bioreactor flask (Figure 1:30) comprising a volume between a first volume end and a second volume end, wherein a horizontal cross section area of the volume increases in a direction from the first volume end to the second volume end.  See Figs. 1 and 2.  Paragraphs [0054] and [0055] teach that a plurality of stabilizing legs (Figure 6:129) are used to support the flask.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Karnieli bioreactor with multiple stabilizing legs.  Those of ordinary skill would have recognized that the flasks are characterized by a high center of gravity due to the increasing cross section area from bottom to top, and therefore stabilizing legs might be necessary to prevent the bioreactor from falling over.  This need is recognized by Pasmore (“a container 120 may be provided with a support member such as, for example, legs 129. One or more support members may be provided to provide a self-supportive structure and/or to improve the stability of the indicator. Support members may also provide additional contacting surface for improved heat exchange with a heated surface”) in paragraph [0054].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Knaack (US 5320963), Alchas (US 5372945), Luo (US 20180179484), Runyon (US 5447866), Hui (US 20080199958) and Kenney (US 20170037350) references teach the state of the prior art regarding bioreactor flasks having an increasing CSA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799